J-A12042-16


                               2016 PA Super 130

LINWOOD GERBER,                                 IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                     v.

RALPH PIERGROSSI AND ROSANNE
PIERGROSSI AND JANET WIELOSIK,

                          Appellant                  No. 1533 EDA 2015


                   Appeal from the Order April 10, 2015
           In the Court of Common Pleas of Montgomery County
                  Civil Division at No(s): No. 2011-35173


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                           FILED JUNE 17, 2016

      Appellants, Ralph Piergrossi, Rosanne Piergrossi and Janet Wielosik,

appeal from the Order entered in the Court of Common Pleas of Montgomery

County by the Honorable Thomas C. Branca on April 10, 2015, granting the

Motion for Summary Judgment filed by Appellee, Linwood Gerber, in this in

rem mortgage foreclosure action. We affirm.

      The trial court aptly set forth the relevant facts and procedural history

herein as follows:

           The instant dispute arises from a Mortgage ("the Mortgage")
      securing the real property (the "Property") located at 20 Aubrey
      Court, Royersford, Pennsylvania, executed and entered into by
      [Appellants] and Mortgage Electronic Registration Systems, Inc.
      ("MERS") as Nominee for [Appellee’s] Successor in Interest,
      Infinity Home Mortgage Co., Inc. ("Infinity") on April 9, 2010,
      and recorded on May 13, 2010.1 The Mortgage secured
      [Appellants’] obligations under a Note, given to Infinity in
      consideration of a loan to [Appellants] in the amount of

*Former Justice specially assigned to the Superior Court.
J-A12042-16


     $278,167.00, with interest thereon at 6.00 %, payable in equal
     monthly installments of $1,667.75 commencing on June 1,
     2010.2 [Appellants] executed the Note, which included the
     following express language:
          [T]he Lender may transfer this Note. The Lender or
          anyone who takes this Note by transfer and who is
          entitled to receive payment under this Note is called
          the "Note Holder."
     [Am. Compl. at Ex. D, (3/22/12)]. On February I, 2011,
     [Appellants] defaulted on the Note and Mortgage by failing to
     make the previously agreed upon monthly payments. On
     October 6, 2011, the Mortgage was assigned by MERS as
     Nominee for Infinity to Infinity, which assignment was duly
     recorded in the Office of the Recorder of Deeds of Montgomery
     County on October 11, 2011. The Assignment specificity
     provided:
          Together with the note or obligation described in the
          Mortgage endorsed to the Assignee, ("Note") and all
          moneys due and to become due on the Note and
          Mortgage, with interest. Assignee it[s] successors, legal
          representatives and assigns shall hold all rights under
          the Note and Mortgage forever, subject however, to the
          right and equity of redemption, if any, of the maker(s)
          of the Mortgage, their heirs and assigns forever.
     [Am. Compl. at Ex. B (3/22/12)]. On October 25, 2011, Infinity
     sent the required Notice of Default and Intention to Foreclose to
     Defendants at the Property via certified and regular mail.3
            On December 23, 2011, Infinity instituted the instant
     mortgage foreclosure action against [Appellants]. On February
     14, 2012, [Appellants] responded with Preliminary Objections to
     Infinity's Complaint, but soon stipulated to an extension for
     Infinity to respond. Accordingly, on March 22, 2012, Infinity filed
     an Amended Complaint, the material allegations of which
     [Appellants] effectively admitted, as addressed hereinafter.
     Thereafter, [Appellants] filed Preliminary Objections to the
     Amended Complaint, which the Honorable Gary S. Silow of this
     Court overruled in their entirety by Order dated September 4,
     2012. On October 5, 2012, [Appellants] filed an Answer and New
     Matter.4 Thereafter, [Appellants] sought leave of [c]ourt to file
     an Amended Answer and New Matter. On May 23, 2013, after
     agreement by the parties via stipulation, [Appellants] filed the
     proposed Amended Answer and New Matter.5
            On August 27, 2013, the Mortgage was assigned by
     Infinity to [Appellee], which assignment was duly recorded in the

                                    -2-
J-A12042-16


       Office of the Recorder of Deeds of Montgomery County on
       January 31, 2014. On February 12, 2014, pursuant to Pa. R.C.P.
       2352, [Appellee] filed a Statement of Material Fact in Support of
       Voluntary Substitution, representing as follows:
             1. The above-captioned Action of Mortgage Foreclosure
             related to a property located at 20 Aubrey Court
             Royersford, PA 19468 ("Property").
             2. [Appellee] holds a mortgage on the Property which
             is recorded at Mortgage Book 12835, Page 2833 in the
             Office of the Recorder of Deeds for Montgomery
             County.
             3. The original Plaintiff in this action is Infinity Home
             Mortgage Co., Inc.
             4. Linwood C. Gerber is the successor in interest to the
             [Appellee] by assignment of mortgage recorded in land
             records of Montgomery County on January 31, 2014 in
             Book; 13743; 1438 Instrument # 2014006546 and
             is hereby voluntarily substituted as [Appellee] in the
             above-captioned matter.
             Approximately one year later, on February 3, 2015,
       [Appellee] filed a Motion for Summary Judgment. [Appellants]
       timely filed an unverified Answer to [Appellee’s] Motion for
       Summary Judgment. Significantly, as will be discussed
       hereinafter, neither the cover sheet6 of the moving party
       [(Appellee)], nor the cover sheet of the responding party
       [(Appellants)] requested discovery with regard to the underlying
       Motion. Thereafter, the Court granted [Appellee’s] Motion for
       Summary Judgment by Order dated April 9, 2014.[1] [Appellants]
       filed a Motion for Reconsideration, which the [c]ourt denied by
       Order dated April 28, 2015. On May 7, 2015, [Appellants] timely
       filed a Notice of Appeal, and on June 2, 2015, [Appellants]
       timely filed and served upon the undersigned their Concise
       Statement of Matters Complained [o]f On Appeal[.]

       _____
       1
         [Am. Compl. at Ex. A (the "Mortgage") (3/22/12)].
____________________________________________


1
  The trial court entered an in rem judgment in favor of Appellee and against
Appellants in the amount of $342,509.69, together with interest from and
after February 1, 2015, at a per diem rate of $45.73 plus costs and
attorney’s fees.




                                           -3-
J-A12042-16


       2
         [Am. Compl. at Ex. D (the "Note") (3/22/12)].
       3
         See 41 P.S. § 403.
       4
         While the verification by defense counsel attached to
       [Appellants’] Answer and New Matter was insufficient under Pa.
       R.C.P. 1024, [Appellee’s] failure to object thereupon effectively
       waived that shortcoming. See LaBriola v. SEPTA, 323 A.2d 9
       (Pa. Super. Ct. 1974).
       5
          This pleading was likewise not properly verified by counsel, but
       likewise not objected to by [Appellee]. See Pa. R.C.P. 1017(a),
       1019(a), 1024(a); but see LaBriota, 323 A.2d 9.
       6
         See e.g., Montco. Local R. 1035(a)(1)(b)(1), 205.2(b),
       1035.2(a)(2)(c)(1) requiring motions and responses to be faced
       with a cover sheet, whereupon the parties may request
       additional discovery to be concluded within sixty (60) days from
       the filing of the motion.

Trial Court Opinion, filed 9/25/15, at 1-4.


       In their brief, Appellants present the following Statement of Question

Involved:


       1.     Whether the [t]rial [c]ourt erred as a matter of law and
       abused its discretion by granting [Appellee’s] Motion for
       Summary Judgment despite the existence of a genuine issue of
       material fact in that the Promissory Note presented by
       [Appellee] did not have an endorsement as required under the
       Pennsylvania Uniform Commercial Code and the Superior Court’s
       ruling in JP Morgan Chase Bank, N.A. v. Murray, 63 A.3d 1258,[2]
       thus, [Appellee] was unable to meet its burden in showing that it
       is the legal Noteholder and real party in interest.

Brief for Appellants at vii.

       This Court’s scope and standard of review of a trial court’s order

granting summary judgment is well-settled:
____________________________________________


2
  Appellants are referring to JP Morgan Chase Bank, N.A. v. Murray, 63
A.3d 1258 (Pa.Super. 2013).



                                           -4-
J-A12042-16


           In reviewing an order granting summary judgment, our
     scope of review is plenary, and our standard of review is the
     same as that applied by the trial court. Our Supreme Court has
     stated the applicable standard of review as follows: [A]n
     appellate court may reverse the entry of a summary judgment
     only where it finds that the lower court erred in concluding that
     the matter presented no genuine issue as to any material fact
     and that it is clear that the moving party was entitled to a
     judgment as a matter of law. In making this assessment, we
     view the record in the light most favorable to the nonmoving
     party, and all doubts as to the existence of a genuine issue of
     material fact must be resolved against the moving party. As our
     inquiry involves solely questions of law, our review is de novo.
           Thus, our responsibility as an appellate court is to
     determine whether the record either establishes that the
     material facts are undisputed or contains insufficient evidence of
     facts to make out a prima facie cause of action, such that there
     is no issue to be decided by the fact-finder. If there is evidence
     that would allow a fact-finder to render a verdict in favor of the
     non-moving party, then summary judgment should be denied.

Harris v. NGK North American, Inc., 19 A.3d 1053, 1063 (Pa.Super.

2011) (citation omitted).    Summary judgment in mortgage foreclosure

actions is subject to the same rules as other civil actions.   See Pa.R.C.P.

1141(b).

     Herein, Appellants assert a genuine issue of material fact exists as to

whether Appellee has standing to maintain the underlying foreclosure action.

Specifically, Appellants posit the mortgage was not assigned by the actual

mortgage holder, MERS, but rather by persons purporting to represent

MERS, Michele M. Jaconelli and Michael J. Jaconelli and that the promissory




                                   -5-
J-A12042-16


note bears neither a specific indorsement,3 a blank indorsement4 or an

allonge5 as is required for negotiable instruments which are governed by the

Pennsylvania Uniform Commercial Code (“PUCC”).6 Appellants explain that

the mortgage assigned by MERS to Infinity was signed by Michael Jaconelli

and Michele Jaconelli as President and Vice President of MERS, although

these individuals were President and Vice President of Infinity, not of MERS.

Appellants conclude the Note was not properly negotiated and the mortgage

is void; therefore, Appellee is unable to meet his burden of showing he is the

legal noteholder and a real party in interest. Appellants submit J.P. Morgan

Chase Bank, N.A., supra, is controlling under these facts and dictates that

Appellee lacks standing to proceed in the instant action. Brief for Appellants

at 2-4, 7-14, 25-26.

____________________________________________


3
  While Appellants utilize the term “specific indorsement,” the PUCC defines
a “special indorsement” as one made by the holder of an instrument that
identifies a person to whom it makes the instrument payable. 13 Pa.C.S.A.
§ 3205. A special indorsement renders the instrument payable to the
identified person who, in turn, is the only individual who may transfer the
note by subsequent endorsement. See JP Morgan Chase Bank, N.A., 63
A.3d at 1272 n. 5.
4
  The PUCC defines a blank indorsement as follows: “If an indorsement is
made by the holder of an instrument and it is not a special indorsement, it is
a ‘blank indorsement.’ When indorsed in blank, an instrument becomes
payable to bearer and may be negotiated by transfer of possession alone
until specially indorsed.” 13 Pa.C.S.A. § 3205(b).
5
   An allonge is defined as “[a] slip of paper sometimes attached to a
negotiable instrument for the purpose of receiving further indorsements
when the original paper is filled with indorsements.” Black’s Law Dictionary
76 (Deluxe 7th ed.).
6
  13 Pa.C.S.A. §§ 1101-9809.



                                           -6-
J-A12042-16


     In this regard, this Court recently explained:

            Pennsylvania Rule of Civil Procedure 2002 provides,
     “[e]xcept as otherwise provided ... all actions shall be
     prosecuted by and in the name of the real party in interest,
     without distinction between contracts under seal and parol
     contracts.” Pa.R.C.P.2002(a); see also J.P. Morgan Chase
     Bank, N.A. v. Murray, 63 A.3d 1258, 1258 (Pa.Super. 2013)
     (finding a debtor's claim that appellee bank was not a real party
     in interest to bring foreclosure action was a challenge to
     appellee's standing). “[A] real party in interest is a [p]erson who
     will be entitled to benefits of an action if successful.... [A] party
     is a real party in interest if it has the legal right under the
     applicable substantive law to enforce the claim in question.” U.S.
     Bank, N.A. v. Mallory, 982 A.2d 986, 993–994 (Pa.Super.
     2009) (citation and quotation marks omitted; some brackets in
     original).
            In a mortgage foreclosure action, the mortgagee is the real
     party in interest. See Wells Fargo Bank, N.A. v. Lupori, 8
     A.3d 919, 922 n. 3 (Pa.Super. 2010). This is made evident under
     our Pennsylvania Rules of Civil Procedure governing actions in
     mortgage foreclosure that require a plaintiff in a mortgage
     foreclosure action specifically to name the parties to the
     mortgage and the fact of any assignments. Pa.R.C.P. 1147. A
     person foreclosing on a mortgage, however, also must own or
     hold the note. This is so because a mortgage is only the security
     instrument that ensures repayment of the indebtedness under a
     note to real property. See Carpenter v. Longan, 83 U.S. 271,
     275 (1872) (noting “all authorities agree the debt is the principal
     thing and the mortgage an accessory.”). A mortgage can have
     no separate existence. Id. When a note is paid, the mortgage
     expires. Id. On the other hand, a person may choose to proceed
     in an action only upon a note and forego an action in foreclosure
     upon the collateral pledged to secure repayment of the note.
     See Harper v. Lukens, 112 A. 636, 637 (Pa. 1921) (noting “as
     suit is expressly based upon the note, it was not necessary to
     prove the agreement as to the collateral.”). For our instant
     purposes, this is all to say that to establish standing in
     this foreclosure action, appellee had to plead ownership
     of the mortgage under [Pennsylvania Rule of Civil
     Procedure] 1147, and have the right to make demand
     upon the note secured by the mortgage.




                                     -7-
J-A12042-16


CitiMortgage, Inc. v. Barbezat, 131 A.3d 65, 68 (Pa.Super. 2016)

(footnote omitted) (emphasis added). In addition,

     [t]he holder of a mortgage has the right, upon default, to initiate
     a foreclosure action. Additionally, the mortgage holder “is
     entitled to summary judgment if the mortgagor admits that the
     mortgage is in default, the mortgagor has failed to pay on the
     obligation, and the recorded mortgage is in the specified
     amount.” The foreclosing party can prove standing either by
     showing that it (1) originated or was assigned the mortgage, or
     (2) is the holder of the note specially indorsed to it or indorsed
     in blank.

J.P. Morgan Chase, N.A. v. Murray, 63 A.3d 1258, 1267–1268, n.6

(Pa.Super. 2013) (citations omitted) (emphasis added).

     Based upon the record evidence produced by Appellee in support of his

motion for summary judgment, we find Appellants’ claim that Appellee lacks

standing to pursue the underlying mortgage foreclosure action because he

did not establish a valid assignment of the mortgage and that the Note was

never assigned or otherwise transferred to him lacks merit.      Contrary to

Appellants’ claims, Appellee has both averred and produced evidence that he

is the holder of the mortgage. Specifically, Infinity alleged in its Amended

Complaint in Mortgage Foreclosure that:

     2.    On April 09, 2010, mortgagors made, executed and
     delivered a mortgage upon the Property hereinafter described to
     MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS
     NOMINEE FOR INFINITY HOME MORTGAGE COMPANY, INC.,
     which mortgage is recorded in the Office of the Recorder of
     Deeds of Montgomery County as Book 12835, Page 2833. A
     true and correct copy of the mortgage is attached hereto as
     Exhibit “A.” The mortgage has been assigned to INFINITY HOME
     MORTGAGE COMPANY, INC. by assignment of Mortgage recorded
     in the Office of the Recorder of Deeds of Montgomery County on

                                    -8-
J-A12042-16


       October 11, 2011 as Book 13162, Page 00506-00510. A true
       and correct [sic] of the recorded assignment of mortgage is
       attached hereto as Exhibit “B.”

Amended Complaint in Mortgage Foreclosure, 3/22/12 at ¶ 3.               Copies of the

original recorded mortgage and its recorded assignment to Infinity were

produced.      Id. at Exhibits A, B.           Thereafter, on January 31, 2014, an

Assignment of Mortgage was recorded in the Office of the Recorder of Deeds

of   Montgomery        County     in   Book      13743,   Page;   1438     Instrument

#2014006546 wherein Infinity did “convey, grant, assign, transfer and set

over the described Mortgage [dated 4/29/2010] with all interest secured

thereby, all liens, and any rights due or to become due thereon to Linwood

C. Gerber, whose address is 116 New Road, Tabernacle, NJ 08088,

(Assignee).”     Also, Paragraph C of the Mortgage recorded on April 29, 2010,

indicates “MERS is Mortgage Electronic Registration Systems, Inc. MERS is a

separate corporation that is acting solely as a nominee for Lender and

Lender’s successors and assigns. MERS is the mortgagee under this Security

Instrument.” See Mortgage filed 5/13/10, at 1.7

       As such, while Appellants challenge Appellee’s standing to assert rights

under the mortgage, the uncontroverted evidence of record evinces Appellee

properly holds the mortgage by way of assignment and is the real party in
____________________________________________


7
  When considering a petition to set aside sheriff’s sale, this Court has stated
that a mortgage may vest MERS with the authority, as nominee, to enforce a
loan. Mortgage Electronic Registration Systems, Inc. v. Ralich, 982
A.2d 77, 81 (Pa.Super. 2009).



                                           -9-
J-A12042-16


interest in the mortgage foreclosure action.     Appellants have offered no

evidence in opposition to Appellee’s motion for summary judgment to

establish a genuine issue of material fact in this regard, nor do they assert

that further discovery would uncover such facts. “Where an assignment is

effective, the assignee stands in the shoes of the assignor and assumes all

of his rights.” Barbezat, 131 A.3d at 69. (citation omitted).

      Notwithstanding, Appellants further aver the Note does not bear an

indorsement from Infinity to Appellee. Appellants engage in a lengthy

argument that as a negotiable instrument governed by the PUCC, the Note

needed to be properly indorsed and as it was not, Appellee cannot establish

ownership thereof because it was never assigned to Appellee; therefore, he

is not a real party in interest.     Brief for Appellants at 14-20.     When

considering this claim, the trial court observed that Appellee asserted in

paragraph three of his Motion for Summary Judgment that he is the holder

of both the mortgage and the Note and identified the terms thereof.        In

addition, Appellee indicated Appellants had signed the Note in paragraph five

of his motion and attached a copy of the Note to the motion.

      The trial court indicated that in their answer to the motion for

summary judgment, Appellants generally denied the assertions in paragraph

three and admitted that Exhibit “A” constituted a copy of the Note they had

signed and stated that the document “speaks for itself.”        Stressing that

Pa.R.C.P. 1035.3(a) provides that an adverse party to a motion for summary


                                    - 10 -
J-A12042-16


judgment may not rest upon mere allegations or denials of the pleadings to

preclude the entry of judgment, the trial court found that the record

undisputedly reveals Appellants executed and thereby bound themselves to

the terms of the Promissory Note of which Appellee is in possession. Trial

Court Opinion, filed 9/25/15 at 8-10. As such, the trial court further found

that in light of their admission Appellee is in possession of the Note,

Appellants’ reliance upon J.P. Morgan Chase Bank, N.A, supra, is clearly

misplaced. Id. at 10.

      Therein, a panel of this Court reversed the grant of summary

judgment and remanded for further proceedings upon finding the parties

disagreed as to whether J.P. Morgan Chase Bank had produced for Murray’s

inspection the original note and whether the loose allonge also provided for

Murray’s inspection was itself an original that purported to indorse the

original note in blank. Holding that such discrepancy must be resolved by a

fact-finder   following    the   introduction   of   available   documentary   and

testimonial evidence, we vacated the trial court’s order permitting J.P.

Morgan to substitute itself as a party for the alleged predecessor holders of

the mortgage and note and in doing so explained that if J.P. Morgan were

unable to establish its possession of the Note on remand, it would need to

establish successor status by other means.            J.P. Morgan Chase Bank,

N.A., at 1268-69.         Therefore, a factual question was presented as to

whether the plaintiff had standing to commence a foreclosure action.


                                       - 11 -
J-A12042-16


Relevant to the issue presented herein, this Court stated that given our

conclusion a material issue of fact existed as to possession of the original

note,    we    would     not   address     Murray’s     remaining,   standing-related

arguments; however, we clarified that “under the PUCC these arguments are

immaterial if Appellee holds the Note . . . .” Id. at 1269.

        To the contrary, possession or authenticity of the original Note is not

at issue herein.       Furthermore, Appellants do not contest that the Note

produced by Appellee, dated April 9, 2010, and executed by Appellants,

contains a provision entitled “Borrower’s Promise to Pay.”                While this

provision specifies the Lender is Infinity, it further states:         “I understand

that the Lender may transfer this Note. The Lender or anyone who takes

this Note by transfer and who is entitled to receive payments under this

Note is called the ‘Note Holder.’”             In addition, in the paragraph entitled

“Transfer of Rights in the Property” the mortgage further provides:

        This Security Instrument secures to Lender: (i) the repayment
        of the Loan, and all renewals, extensions and modifications of
        the Note; and (ii) the performance of Borrower’s covenants and
        agreements under this Security Instrument and the Note. For
        this purpose, Borrower does hereby mortgage, grant and convey
        to MERS (solely as nominee for Lender and Lender’s successors
        and assigns) and to the successors and assigns of MERS the
        following described property. . . .8
____________________________________________


8
   It is noteworthy that although Appellants argued in their Concise
Statement of Matters Complained of on Appeal that the trial court had “erred
as a matter of law and abused its discretion in granting [Appellee’s] Motion
for Summary Judgement [sic] despite there being a genuine issue of
material fact in that [Appellee’s] calculations of amounts claimed due were
(Footnote Continued Next Page)


                                          - 12 -
J-A12042-16



      In their reply brief, Appellants stress that because the instant Note is

not indorsed, “it is payable only to Infinity.” Reply Brief for Appellants at 4.

However,     Appellants      do    not   challenge   the    Statement       of   Voluntary

Substitution wherein Infinity indicated that Appellee is its successor in

interest by an assignment of a duly recorded mortgage. See Statement of

Material Facts in Support of Voluntary Substitution Under Pa.R.C.P. 2352 ¶

4; [Appellant’s] Answer to Plaintiff’s Motion for Summary Judgment ¶ 20

(“admitting only that [Appellee]” was voluntarily substituted for Infinity”). It

would follow then that if the Note were payable to Infinity, and Appellee is

Infinity’s successor in interest and in possession of the Note, the Note is

payable    to   Appellee      regardless     of   whether   or   not   it   is   indorsed.

Notwithstanding, the aforementioned language evinces the subject Note is a

“bearer note”9 and such a note is payable to the bearer if it “states that is is

payable to bearer or to the order of bearer or otherwise indicates that the

person in possession of the promise or order is entitled to payment.” J.P.

Morgan Chase Bank, N.A., supra at 1266.

      Also, we have determined a note secured by a mortgage is a

negotiable instrument, as that term is defined by the PUCC, and stated that


                       _______________________
(Footnote Continued)

incorrect[,]” they have not pursued this issue on appeal herein. See
Defendants’ Concise Statement of Matters Complained of on Appeal” at ¶ 13.
9
   A note indorsed in blank “becomes payable to bearer and may be
negotiated by transfer of possession alone until specially indorsed.” 13
Pa.C.S.A. § 3205.



                                           - 13 -
J-A12042-16



“[p]ursuant to the PUCC, a debtor who satisfies his obligations under a

negotiable instrument cannot be required to do so again, even if the

recipient of the debtor's performance is not the holder of the note in

question.” Id. at 1263, 1265 (citing 13 Pa.C.S. § 3602(a)).        We further

reasoned that under the PUCC, a borrower is not in peril of double liability or

injury by an allegedly defective assignment, for if the assignment to the

foreclosing party had been defective, the borrower would not have to pay on

the note to another party.    Thus, we found a borrower lacks standing to

challenge the validity of the assignment. Id. at 1266; see also In re

Walker, 466 B.R. 271, 285–286 (Bankr.E.D.Pa. 2012) (stating “If a

borrower cannot demonstrate potential injury from the enforcement of the

note and mortgage by a party acting under a defective assignment, the

borrower lacks standing to raise the issue”) (citation omitted).

      As such, Appellants misconstrue this Court’s holding in J.P. Morgan

Chase Bank, N.A., as standing for the proposition that “an unendorsed

Note, not held by the original creditor, cannot result in the presenter being a

holder [and] the holder would have no right to pursue a mortgage

foreclosure action.” Brief for Appellants at 22. To the contrary, this Court

stressed therein that “the chain of possession by which [a party] c[o]me[s]

to hold the [n]ote [is] immaterial to its enforceability by [the party].” Id.,

63 A.3d at 1266.      Appellee, as the holder of the Note, a negotiable

instrument the authenticity of which is not challenged herein, is entitled to

make demand upon and to enforce Appellants’ obligations thereunder.

                                    - 14 -
J-A12042-16



Accordingly, given Appellee’s ownership of the mortgage and possession of

the Note, we find he has standing as a real party in interest to pursue the

underlying foreclosure action. See Citimortgage, Inc. v. Barbezat, 131

A.3d 65, 69 (Pa.Super. 2016).     For these reasons, we conclude Appellants'

issue lacks merit and the trial court did not abuse its discretion or err as a

matter of law in awarding summary judgment in favor of Appellee.

Accordingly, we affirm the trial court's April 10, 2015, Order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/17/2016




                                     - 15 -